Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 09/27/2021 has been considered.
Claims 1-3, 8-10, and 15-17 are amended. Claims 1-20 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “splitting …into at least three categories” is no supported or described in the specification. In the specification, example entities that can contribute to the split portion can include the employer itself, a payment processor, and the application provider is described. It does not teaches three categories includes a withholding amount, an overpayment buffer, and an instant payment amount. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “splitting …into at least three categories including a withholding amount, an overpayment buffer, and an instant payment amount” is no supported or described in the specification. In paragraph 33, splitting incudes the employer itself, a payment 
Claims 1, 8, and 15 recites the limitation “the first client" in the first limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,3, 6, 8, 10, 13, 15, 17, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2018/0330451 to Volberg et al., in view of an Official Notice.
With regard to claims 1, 8, and 15, Volberg discloses a method for providing instant payroll with bulk approval, comprising: 
receiving, at a server, a first timecard created on a first user device through use of a graphical user interface ("GUI"), wherein the GUI receives selections to define an amount of time a first user worked, and wherein the timecard applies to the first client (paragraphs 72, 79 and 86, In one embodiment, the server is notified by the application that the employee has started the shift by the employee "clocking in" to the application. At the beginning of the employee's shift, the employee can "clock in", register his or her arrival for the shift, or otherwise indicate that he or she has started the shift. This can be 
receiving a manager approval at the server from a second user device, wherein the manager approval is entered on the second user device, and the first user device is used by the user to create the timecard as a perquisite to the first time card being sent to the server, and wherein the manager approval includes a manager credential entered on the second user device (Fig. 7, Fig. 13, paragraphs 41, 73, and 89-90, Once the employee's shift is over, the employee can declare the duration of their shift and submit it to the employer by using the application 70. Once this is done, the application 70  Examiner notes that the manager can easily log in the manager account to approve timecards by using different user devices. Examiner notes that the authority of approving/reviewing is provided to an employer/manager and after the employer/manager reviews/approves a shift report, an approval signal with the relevant identification of the manager can be send to the server, which is considered as “the manager approval includes a manager credential”); 
splitting the money owed to the user for the timecard into at least three categories, including: (1) a withholding amount for estimated tax; (2) an overpayment buffer amount, and wherein the buffer is not a tax withholding but instead represents an amount of payment to delay sending to the user until the timecard has been paid by the first-2-Application No.: 16/551,564 Docket No. INSTA.PT.01client; and an instant payment amount for payment to the user before the first client pays for the timecard (Fig. 1E, paragraphs 9, 12, 13, 41, 72, 79, 96, and 101-102, The server 20 then calculates the employee's gross remuneration for that particular shift, taking into account whatever is necessary including the employee's rate of pay and how long the shift was. Once the pay has been calculated for the shift, the server 20 then calculates a set percentage of the gross amount payable to the employee and this is then to be disbursed to the employee. This pre-set percentage represents a discount rate applied to an employee's gross hourly wage. The available pay is based on a discounted hourly rate to account for minor inaccuracies and to ensure sufficient funds are available for taxes when payroll is processed. As an example, the discount rate an instant payment amount for payment to the user before the first client pays for the timecard”. The remaining 50% of the payroll is withholding for taxes purpose and preventing overpayment. It’s well known that only a portion of withholding amount is for taxes, and a remaining portion of the withholding amount is for overpayment prevention. The worker can request for instant payment 50% before the regular pay date, the remaining portion of the withholding amount is for overpayment prevention will be disbursed to the worker on the regular pay date, which is considered as “the buffer is not a tax withholding but instead represents an amount of payment to delay sending to the user until the timecard has been paid by the first-2-Application No.: 16/551,564 Docket No. INSTA.PT.01client”); 
sending the reduced instant payment amount to the user prior to the funds being received from the first client for the first timecard (paragraphs 44, 58,  75, and 112, initiate the transfer of money from the business to the employee. If the manager approves the request, a payment is applied to the employee account in step 123. Each float account is linked to the pre-paid card platform which enables immediate movement of funds to employees' accounts. During the course of the period the float account's 
after sending the reduced instant payment amount, receiving the funds for the timecard from the first client; and sending the overpayment buffer amount to the user after the timecard has been paid by the first client (paragraphs 101-102, Assuming the employee takes advantage of the maximum partial payment after every shift, then, by the time the regular pay cycle has concluded, the employee would have been paid a total of $150 or 50% of gross pay. The remaining $150 (less any deductions that would need to be paid or deducted) would thus be paid out by the employer at the end of the regular pay cycle)
However, Volberg does not disclose an overpayment buffer amount that differs based on a worker type that applies to the first user, wherein different worker types correspond to different buffers.
However, an official notice is taken that it was old and well known at the time of the invention to determine overpayment risk based on different worker types and adjust/pre-set overpayment buffer based on different worker types. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Volberg to include, an overpayment buffer amount that differs based on a worker type that applies to the first user, wherein 
With regard to claims 3, 10, and 17, the combination of references discloses the first client is a hospital (paragraph 3, This concept, in which employees are paid a set amount of money for every hour (or portion thereof) spent working at an employee's premises or location, is currently the payment model of choice for businesses which use rotating shifts of employees. As such, factories, food service businesses (e.g. restaurants), retail outlets, and other shift-based businesses use this model. While the model works for the employers, one drawback is for the employee as employees generally do not get paid at the end of their shift. Examiner notes that a hospital working facility is one type of shift-based businesses).
With regard to claims 6, 13, and 20, Volberg discloses displaying, on the GUI of the first user device, the first deduction, the second deduction, a configurable fee that is withheld for an employer of the first user, and the reduced instant payment amount that is available based on the first and second deductions and other withholdings, wherein a contemporaneously displayed approval button allows the user to approve the reduced instant payment amount (paragraphs 90 and 102, the report may be provided with large APPROVE and REJECT buttons. if deductions calculated for the full $300 gross pay total $40, then, at the end of the regular pay cycle, the employee would be paid $110 (i.e. the $150 left owing to the employee less $40 in deductions)).  
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2018/0330451 to Volberg et al., in view of an Official Notice, and further in view of U.S. Patent Application Publication No. 2007/0162537 to Juncker. 
With regard to claims 2, 9, and 16, the combination of references discloses the server stores a profile that associates the user with the respective industry, and wherein the overpayment buffer amount is based on the industry (Volberg, paragraphs 9, 41, 68, 72-79, Offers to receive pay and the calculation of the amount available may include a variety of properties to ensure employees' financial interests are protected and ensure employers are not exposed to the risk of overpaying employees. The server 20 then calculates the employee's gross remuneration for that particular shift, taking into account whatever is necessary including the employee's rate of pay and how long the shift was. Once the pay has been calculated for the shift, the server 20 then calculates a set percentage of the gross amount payable to the employee and this is then to be disbursed to the employee. The process enabled by the software applications provides hourly or salaried employees with on demand access to a percentage of their earned income. As an example, 25%, 50%, or 75% of the employee's gross pay for a shift may be disbursed to the employee. If, as another example, an employee earns a gross pay of $100 for a specific shift, depending on the configuration of the system and the arrangement with the employer, $25, $50, or $75 may be disbursed to the employee by the server. Examiner notes that the preset percentage (i.e., 25%, 50%, or 75%) are adjusted, calculated, defined by the employer’s system, which is considered as “the overpayment buffer amount is based on the industry”), however, the combination of 
However, Juncker teaches displaying, for timecard entry at the first user device, an industry-specific timecard template (for example, a timecard application that records or monitors worker time spent on service jobs and generates reports of worker time spent at jobs. LBS modules typically make use of real-time location information (e.g., GPS data). Industry-specific templates 242 can provide data specific to particular industries, for use in MAP application programs. For example, templates may be included that define how worker time is computed for purposes of timecards, compensation, or billing, paragraph 50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, displaying, for timecard entry at the first user device, an industry-specific timecard template, as taught in Juncker, in order to provide a web-based interface to the one or more mobile communication devices using a plurality of communication formats (Juncker, abstract).
Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2018/0330451 to Volberg et al., in view of an Official Notice, and further in view of U.S. Patent Application Publication No. 2013/0198049 to Burns.
With regard to claims 4, 11, and 18, the combination of references substantially discloses the claimed invention, however, the combination of references does not 
However, Burns teaches receiving an auto approval selection made by a manager of the user (Both contractor and customer derive benefit from consistent execution of user-defined rules. Rules can operate through software deployed for example in reconcile module 141. By executing rules, the invention provides methods of reconciling exceptions between or among time, inventory, labor, gatelog, activity, payroll, and billing data records or databases, paragraph 44); and Docket No. INSTA.PT.0124automatically approving future timecards based on the amount of time falling within a threshold range, wherein the list of timecards displays on the GUI of the administrator device for a super administrator, wherein each approved timecard includes an indication of approval status and number of hours worked (A work duration is automatically determined based on the badge-in time and the badge-out time and a difference among the approved time for billing, the reported billable time, and the work duration is identified. A rule is applied to the difference to determine a conforming billable time and a conforming report comprising the conforming billable time is produced. In some embodiments, the rule provides that if the reported billable time equals the work duration then the conforming billable time is the reported billable time. Alternatively or additionally, the rule may provide that if the work duration is less than the reported billable time by a pre-determined amount, then the conforming billable time is determined by prompting for time unless the work duration is less than the approved time for billing by a preset threshold (e.g., zero, five minutes, six minutes, ten minutes, quarter of an hour, etc.). Any rule may be employed. For example, the rule could provide that the conforming billable time will be the higher of the approved time for billing and the reported billable time except that in no case will the conforming billable time exceed the work duration. Computer 309 may provide a display 325 that includes information allowing the administrator to work with system 129 to, for example, resolve any exceptions that are flagged for manual resolution, paragraphs 8 and 46 and Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, receiving an auto approval selection made by a manager of the user; and Docket No. INSTA.PT.0124automatically approving future timecards based on the amount of time falling within a threshold range, wherein the list of timecards displays on the GUI of the administrator device for a super administrator, wherein each approved timecard includes an indication of approval status and number of hours worked, as taught in Burns, in order to automate and standardize the reconciliation, the results are rapid and predictable and conform to expectations (Burns, abstract).
With regard to claims 5, 12, and 19, the combination of references substantially discloses bulk approval (Brief, paragraph 45), however, the combination of references does not disclose the GUI at the administrator device highlights a second timecard in the list of timecards for approval based on the second timecard having a number of hours that falls outside of a threshold.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the GUI at the administrator device highlights a second timecard in the list of timecards for bulk approval based on the second timecard having a number of hours that falls outside of a threshold, as taught in Burns, in order to automate and standardize the reconciliation, the results are rapid and predictable and conform to expectations (Burns, abstract).
Claims 7 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2018/0330451 to Volberg et al., in view of an Official Notice, and further in view of U.S. Patent No. 9,454,577 to Kapoor et al.
With regard to claims 7 and 14, the combination of references substantially discloses the claimed invention, however, the combination of references does not 
However, Kapoor teaches displaying, on the GUI of the administrator device, different maximum payment percentages or minimum deduction amounts with respect to W2 workers and 1099 workers, wherein the super administrator can change the maximums and minimums using the GUI (FIG. 46 shows an implementation of overall logic flow in one embodiment of EREVAL operation. Purse amounts, which in one implementation represent the amount of money that an employee is given to spend on benefits, are specified 4601, such as by a EREVAL administrator. Different purse amounts may be specified based on a variety of employee characteristics, such as but not limited to: title, company, location, department code, program code, other descriptive business grammar and/or table tracking syntax configured strings and/or string tokens, and/or the like. Benefits properties may also be set 4605, such as specifying the amount of money and/or percentage of pay associated with and/or required to receive each benefits option; minimum and/or maximum allocation amounts for a given benefit; benefit statuses, such as which benefits require at least some allocation, tax status of each benefit, reimburseability of payments associated with a given benefit, whether a particular benefit option is included in an employee benefits package by default, and/or the like; and/or the like. A benefits selection user interface may then be generated and/or provided for display to one or more employees 4610, and benefits selection may be received therefrom 4615 for review, storage, and/or the like. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, displaying, on the GUI of the administrator device, different maximum payment percentages or minimum deduction amounts with respect to W2 workers and 1099 workers, wherein the super administrator can change the maximums and minimums using the GUI, as taught in Kapoor, in order to facilitate payment of authorized employee reimbursements (Kapoor, col. 2, lines 59-60).

	
Response to Arguments
Applicants' arguments filed on 09/27/2021 have been fully considered but they are not fully persuasive especially in light of the previously references applied in the rejections. 
Applicants remark that “the combination of references does not disclose splitting the money owed to the user for the timecard into at least three categories, including: (1) a withholding amount for estimated tax; (2) an overpayment buffer amount that differs based on a worker type that applies to the first user, wherein different worker types correspond to different buffers, and wherein the buffer is not a tax withholding but instead represents an amount of payment to delay sending to the user until the timecard has been paid by the first-2-Application No.: 16/551,564 Docket No. INSTA.PT.01client; and an instant payment amount for payment to the user before the first client pays for the timecard; after sending the reduced instant payment amount, receiving the funds for the timecard from the first client; and sending the overpayment buffer amount to the user after the timecard has been paid by the first client”.
Examiner does not agree. Examiner directs Applicants' attention to the office action above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.